               Case 1:18-cv-12359-KPF Document 55 Filed 08/19/20 Page 1 of 1


                                                 Eckert Seamans Cherin & Mellott, LLC   TEL: 914 949 2909
                                                 10 Bank Street                         FAX: 914 949 5424
                                                 Suite 700                              www.eckertseamans.com
                                                 White Plains, NY 10606
                                                                                        Timothy P. Coon
                                                                                        Direct Dial: 914-286-6438
                                                                                        tpcoon@eckertseamans.com



    August 19, 2020


    Failla_nysdChambers@nysd.uscourts.gov


                                                                    MEMO ENDORSED
    Hon. Kathleen Polk Failla, USDJ
    Thurgood Marshall US Courthouse
    40 Foley Square
    New York, NY 10006

    Re: Campos v Lenmar Restaurant, et al
    18 cv 12359 (KPF)

    Dear Judge Failla:

    We are the attorneys for defendants herein and submit this letter in response to plaintiff’s request
    for a conference concerning discovery. Defendants do not believe that a conference is needed at
    this time as discovery has progressed and will continue to progress. Specifically, defendant
    William Bruckman was deposed on August 18, 2020. The parties have agreed that the plaintiff
    Victor Campos will be deposed on Thursday August 27 and William Bruckman, Jr and David
    Bruckman will be deposed on August 31. Defendant will produce employment records for the
    other two opt-in plaintiffs on or before August 28, 2020.

    In that discovery has and will continue to progress, defendants respectfully submit that a court
    conference is not required presently.

    Respectfully submitted,

    Eckert Seamans

    /s/Timothy P. Coon
    By: Timothy P. Coon

     cc: all parties via ECF
The Court is in receipt of Plaintiff's letter requesting a conference to
discuss discovery-related issues (Dkt. #53), and Defendants' response (Dkt.
#54). Based on Defendants' representations, the Court does not believe that
a conference is needed at this time. Therefore, Plaintiff's request for a
conference is DENIED. The Court expects the parties to fulfill their
discovery obligations in a timely and reasonable manner.
                                                       SO ORDERED.
Dated:       August 19, 2020
             New York, New York

    {V0668267.1}                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE
